WR-83,924-01
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                  Transmitted 9/22/2015 8:51:24 AM
                                                                   Accepted 9/22/2015 10:38:54 AM
                                                                                    ABEL ACOSTA
                             No. _____________________                                      CLERK

                                                                  RECEIVED
                                                          COURT OF CRIMINAL APPEALS
                                                                  9/22/2015
                  IN THE COURT OF CRIMINAL           APPEALS ABEL ACOSTA, CLERK

                             OF THE STATE OF TEXAS



  EX PARTE

  TIMOTHY WADE MITLEFF,

      Applicant
                     MOTION FOR LEAVE TO FILE
                PETITION FOR WRIT OF HABEAS CORPUS

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

      Comes now TIMOTHY WADE MITLEFF, Applicant in the above-entitled

and numbered cause, and respectfully moves this Court pursuant to Texas Rule of

Appellate Procedure 72.1 to grant leave to file the accompanying original petition

for writ of habeas corpus.

Dated: September 21, 2015

                                            Respectfully submitted,

                                            By: __/s/ Wade A. Forsman_
                                            Wade A. Forsman
                                            State Bar No. 07264257
                                            P.O. Box 918
                                            Sulphur Springs, TX 75483-0918
                                            903.689.4144 East Texas
Motion for Leave to File                                                     Page 1
Petition for Writ of Habeas Corpus
                                           972.499.4004 Dallas/Fort Worth
                                           903.689.7001 Facsimile
                                           wade@forsmanlaw.com

                                           Attorney for Applicant,
                                           Timothy Wade Mitleff


                             CERTIFICATE OF SERVICE

      This is to certify that on September 21, 2015, I served a true and correct

copy of the above and foregoing Petition for Writ of Habeas Corpus by email on

Matthew Howard Harris, Assistant District Attorney, at 114 Main Street, Sulphur

Springs, Texas 75482.


                                                 __/s/ Wade A. Forsman_
                                                 Wade A. Forsman




Motion for Leave to File                                                  Page 2
Petition for Writ of Habeas Corpus